Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 23, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162891(25)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  In re INDEPENDENT CITIZENS                                                                                          Justices
  REDISTRICTING COMMISSION FOR STATE
  LEGISLATIVE AND CONGRESSIONAL
  DISTRICT’S DUTY TO REDRAW DISTRICTS
  BY NOVEMBER 1, 2021.                                              SC: 162891

  __________________________________________/

          On order of the Chief Justice, the motion of the National Redistricting Foundation
  to file a brief amicus curiae is GRANTED. The amicus brief submitted on June 11, 2021,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 23, 2021

                                                                               Clerk